Title: To Alexander Hamilton from William North, 19 April 1800
From: North, William
To: Hamilton, Alexander


          
            Sir,
            April 19, 1800
          
          It is my duty to inform you that Lt Ross remains in this City, & that there is no Officer to take charge of that part of Capt McClellans Company which is at Ellis’s Island—& in case of the absence of Capt Read from that post, the whole of the men remains without an Officer to command them. That there is a Lieut Dwight in this City, who is said to live an irregular & indecent life to the disgrace of this service. Major Hoops in his report of Inspection makes no mention of any men of Capt. Stilles Company as proper to be discharged.
          I am, Sir With the greatest respect Your Obe Serv
          
            W North
            Adjt Gen
          
          
            19 April 1800
          
        